Name: Council Decision (CFSP) 2017/2162 of 20 November 2017 amending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya)
 Type: Decision
 Subject Matter: Africa;  cooperation policy;  European construction;  international security;  politics and public safety
 Date Published: 2017-11-21

 21.11.2017 EN Official Journal of the European Union L 304/50 COUNCIL DECISION (CFSP) 2017/2162 of 20 November 2017 amending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regar to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 May 2013, the Council adopted Decision 2013/233/CFSP (1) establishing the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya). (2) On 17 July 2017, the Council adopted Decision (CFSP) 2017/1342 (2) extending the mandate of EUBAM Libya until 31 December 2018 and providing for a financial reference amount until 30 November 2017. (3) Decision 2013/233/CFSP should be amended to provide for a financial reference amount for the period from 1 December 2017 to 31 December 2018. (4) EUBAM Libya will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 In Article 13(1) of Decision 2013/233/CFSP, the following subparagraph is added: The financial reference amount intended to cover the expenditure related to EUBAM Libya for the period from 1 December 2017 to 31 December 2018 shall be EUR 31 200 000,00.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 December 2017. Done at Brussels, 20 November 2017. For the Council The President M. REPS (1) Council Decision 2013/233/CFSP of 22 May 2013 on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 138, 24.5.2013, p. 15). (2) Council Decision (CFSP) 2017/1342 of 17 July 2017 amending and extending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 185, 18.7.2017, p. 60).